Citation Nr: 1010969	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  03-22 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to waiver of recovery of an overpayment in the 
calculated amount of $34,743.00.

(The issues of entitlement to service connection for an 
acquired psychiatric disability and whether new and material 
evidence has been received to reopen a service connection 
claim for residuals of a groin injury are addressed in a 
separate decision.)


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The Veteran had active military service from August 1990 to 
May 1993.  The record reflects that the Veteran's claims 
folder is a rebuilt folder.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran was denied a waiver of indebtedness in a December 
2003 rating decision.  He filed a notice of disagreement with 
the decision that same month; and then in March 2004, the 
Veteran submitted a statement indicating that he would like a 
hearing with a hearing officer at the Montgomery, Alabama RO.  
A statement of the case was issued in May 2005; and the 
Veteran submitted a substantive appeal in July 2005 in which 
he indicated that he had already requested a hearing in this 
matter (although he indicated that he did not want a Board 
hearing).

Given that the Veteran has not only requested a hearing, but 
subsequently reaffirmed his desire for a hearing, one should 
be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a RO hearing 
at the Montgomery, Alabama RO.

2.  Thereafter, readjudicate the Veteran's 
claim.  If the determination remains 
unfavorable to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The Veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.
   
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
S. B. MAYS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


